FILED
                             NOT FOR PUBLICATION                            MAY 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LASCELLES LINTON, a.k.a. Anthony                 No. 12-73252
Clark, a.k.a. John Doe, a.k.a. Liascelle
Malciolm, a.k.a. Roy Moore,                      Agency No. A074-305-703

               Petitioner,
                                                 MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Lascelles Linton, a native and citizen of Jamaica, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his applications for withholding of removal


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and relief under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

determinations, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and

review de novo claims of due process violations, Martinez-Rosas v. Gonzales, 424

F.3d 926, 930 (9th Cir. 2005). We deny the petition for review.

      Linton’s contention that the agency violated his due process rights by failing

to fully consider and weigh the evidence in his case is unsupported by the record.

See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error for petitioner

to prevail on a due process claim).

      The BIA found that Linton failed to establish that the police were unable or

unwilling to protect him. The record does not compel a different conclusion,

therefore his withholding of removal claim fails. Nahrvani v. Gonzales, 399 F.3d

1148, 1154 (9th Cir. 2005) (although police were unable to solve crimes against

petitioner evidence did not compel finding that crimes were committed by forces

the government was unable or unwilling to control because police took reports and

investigated petitioner’s complaints).

      Substantial evidence also supports the agency’s denial of CAT relief because

Linton failed to establish it is more likely than not he will be tortured if removed to

Jamaica. See Wakkary, 558 F.3d at 1067-68.


                                           2                                    12-73252
      Linton’s contentions that the agency erred in determining certain convictions

are crimes involving moral turpitude and aggravated felonies are not properly

before us, because the agency did not make such determinations or deny Linton’s

applications for relief on these grounds.

      PETITION FOR REVIEW DENIED.




                                            3                               12-73252